Title: To Thomas Jefferson from D’Anmours, with a Memorial on the Status of French Subjects in Virginia, [7 November 1779]
From: Anmours, Charles François, Chevalier d’
To: Jefferson, Thomas




Sir
[Williamsburg, 7 November 1779]

I have the honor of informing your Excellency and the honourable the House of Assembly that having received lately a Commission that appoints me Consul of France for his most christian Majesty in the State of Virginia, I accept it with the highest degree of pleasure. His Majestys Choice flatters me infinitely as I am entirely conscious with what particular Distinction he considers this State, and with what ardent desire he wishes to see the most constant harmony subsisting between his Kingdom and this Republic its Subjects and his. I leave it to you, Sir, and to the Honorable house to judge of the means of giving to that Commission the Authenticity it must have.
I have the honor to subjoin to this Letter, a Memorial Containing some eventual demands in favour of his Majesty’s Subjects, and the french Nation in General that do, or will hereafter reside  in Virginia, the importance of which I submit to your Excellency’s and the honorable the House of Assembly’s consideration.
I will always be ready to answer any objections that might be made to them, yet as an entire mistake of Principles as well as of Motives might give room to form some which I apprehend, I chuse to answer them before they are made, by an ample explanation of my Motives.
The Reason why I demand that the french Subjects that are settled, or will hereafter settle in Virginia, be entirely submitted to the authority of the Consuls of France, is, that being under their direct administration the Conduct of those same Subjects would be more known to them; and by that means they would be more able to stop or even prevent an immensity of Dissentions which might arise from the difference of language, manners &c. and propagate those ancient national prejudices, which every true Patriot of both Nations, strenuously endeavour to wipe off.
The Reason why I demand some privileges in favor of those same Subjects is to render that authority and administration agreeable and advantageous to them at the same time that those same priviledges would be useful to the trade of both Nations. For foreign Merchants will always prefer to trade with Countries where they shall be certain to find a protector, immediate and strict Justice, and priviledges with security for their Ships and their Commercial operations.
If I demand that the Government of Virginia would make all possible and proper regulations to stop all desertions and prevent emigrations from france and her possessions, it is not only because I think it an Act of Justice, but also because I conceive it to be one of prudence. By the nature of things every Man that will emigrate from every other Country but France will diminish the number of the Enemies of America; from France it would lessen the number of her friends, and such friends, that will always be ready to take up arms in her defence.
I take the Liberty, sir, to recommend to your Excellency the affair of Captain La Craix which I had the honor to communicate to you some time ago. The Situation of that man is really deplorable. The unjust manner in which he was used by the Judges of the Court of Accomack County, in depriving him of his Crew not only against the Laws of Nations but even against those of this Country has occasioned the loss of his Ship, and immense other Damages besides the loss of his Liberty: for he is still prisoner upon Bail. His Majesty’s Minister has recommended that Affair  most particularly to my protection. And I shall be glad to be able to give him an Account of it as soon as you have determined upon any Step on that Subject.
I have the Honor to be &c.,

Le Chevr Danmours



Enclosure
A Memorial Presented his Excellency Thomas Jefferson Esquire Governor in Chief of the State of Virginia, and the Honorable the house of Assembly, by the Chevalier D’Anmours, His Most Christian Majesty’s Consul in the said State & in the State of Maryland
The Chevalier D’Anmours Consul of France for his most Christian Majesty in the States of Virginia and Maryland, has the honor to lay under the consideration of his Excellency the Governor, and the Honorable the House of Assembly of Virginia, the following Observations which he apprehends to be of the most essential importance to the good harmony and union that are now to subsist Between France and the Said State, and to the mutual prosperity of both.
As far as the nature of Things can allow human foresight to penetrate into futurity, any Statesman may perceive that for a long series of years, the French and American Nation on one side and the British on the other will be in a State of Constant enmity, either privately or openly. It behoves then the two first to be as constantly in a proper Situation of diffence, not only to oppose a foe in War; but also to force him to Abide by the treaties and conditions of peace. Therefore as the principal force with which his most Christian majesty can assist more effectually his Allies, is a powerfull and respectable Navy, the preservation of his Subjects and particularly his seamen of all classes, is a Capital point, which the Chevalier thinks, deserves the highest degree of Attention from his Excellency, and the Honorable House of Assembly.
The Chevalier begs leave to point out the materials of an act that might answer not only the desired object, but also that of Affording to his most Christian majesty one of the most evincing proofs of the sincerity of the Amity now subsisting between the State of Virginia and France. They are as follows. That by a Law of the State, all the subjects belonging to France either merchants Traders Seamen &c. be submitted to the immediate and entire administration and authority of his most Christian majesty’s Consuls or their representants, as far as the said Subjects will not be criminally impeached by the Laws [of] the State, or apprehended for real Debts to its Subjects.
That the said authority and administration be always supported in the most Strenuous and effectual manner either by the Civil or military power, or the simple application of the Consuls or their representants to any of them notwithstanding all motives to the contrary except the two above mentioned ones.
That none of the said French Subjects but most Specially Seamen be at Liberty to withdraw themselves from the authority of their Consuls, not even on pretence of Naturalization.

Else what Ship would be sure to make her return in France, or what French merchant would intrust his interests to a man of his nation in Virginia that might by that Step elude to give any account of them. If in that case it is observed that the Laws of the Country wou’d see justice done to the first, it must be allowed also that the last might find a great many resources in them to procrastinate a conclusion to the ruin of a merchant particularly a foreign one, the fortune of which depends principally on immediate justice.
That by the same Law no Captain master of Ship Vessell, merchants or any other person of what nation so ever may be Allowed to engage in any manner or for what purpose so ever, any french Subject or Subjects un[less] they are provided with printed Signed and Sealed permissions from the Consul of France or his representants in this State under a considerable penalty; and that penalty double in case the said Subject or Subjects did at the time belong to some French Ship Vessel &c. Besides expences and Damages allowed by sentence to bring back the said Subjects to their Ships Vessels &c. and to atone for the loss occasioned thereby. This article ought also to be extended to men of all other nations sailing under his majesty’s flag, since by the Laws of nations they are considered as Subjects belonging to the Flag they sail under. That on suspicion of some French Subjects belonging to the French flag, being received on board of some Ship Vessel &c. of what nation so ever in the ports or rivers of Virginia, the Consul of France or his representant will be at liberty to send a person to visit the same, accompanied by an Officer of the State, either Civil or Military, which will be immediately granted to him upon application to the magistrate of the place.
That no Ships Vessels Boats small embarkations &c. wearing French Colours can be visited by any of the State Officers without a permission from the Consul of France or his representant which he shall always grant, but which must be obtained, as it is generally practiced in all countries where the European Nations have Consuls. That to encourage Trade between the two nations, draw as many french factors in the State as possible and establish a necessary confidence from the merchants in France, a form of judicature be established to decide all commercial contests between French and American Subjects in a Short and peremtory manner without having recourse to the ordinary form of justice whose Lengths would be extreamly disadvantageous to Trade, and would particularly disgust foreign merchants from venturing their fortunes in that same trade. However the Chevalier demands that favour only in behalf of those merchants of his nation under the authority of his most Christian majesty’s Consul or his representants in the State.
That all commercial contests between French Subjects residing in Virginia be submitted to the decision of the Consul of France or his representants, unless they have from him or from them a written permission to apply to the jurisdiction of the place.
That no french merchants Traders or any other Subjects belonging to his most Christian majesty, be not in any manner either directly or indirectly, constrained to take the oath of Allegiance to the State, nor  pay any other duties or taxes but those that are or will be paid by the good and faithfull subjects of this State; and upon the same principle and in the same proportion that they do, or will do it. The Chevalier D’Anmours demands in this present memorial are presented by him as eventual and temporary ones. Circumstances Times or his Sovereign’s future Orders may point him out some others for the welfare and advantage of both nations, which he then will have the honor to communicate to his Excellency the Governor and the honorable house of Assembly.

Le Chevalier D’Anmours Consul of France for his most Christian majesty in the States of Virginia and Maryland

Wmsburg November 7th 1779


